
	

114 HR 4281 IH: Charitable Giving Privacy Protection Act
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4281
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2015
			Mr. Rothfus (for himself and Mr. Higgins) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit the inclusion of social security numbers of
			 donors in charitable contribution substantiation acknowledgements.
	
	
 1.Short titleThis Act may be cited as the Charitable Giving Privacy Protection Act. 2.Prohibition on inclusion of social security numbers of donors in charitable contribution substantiation acknowledgements (a)In generalSection 170(f)(8) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (E) as subparagraph (F) and by inserting after subparagraph (D) the following:
				
					(E)Prohibition on requiring or accepting collection of social security numbers
 (i)In generalFor purposes of this paragraph, the Secretary may not require or accept social security numbers of donors from donee organizations.
 (ii)Use of alternative numberThe Secretary may require the use of an identifier other than a social security number for purposes of this paragraph..
 (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act.
			
